Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
             				            Allowable Subject Matter
2.  	Claims 1-31 allowed.
                                                                       Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
4. 	Regarding Claims 1-5, 25-26, 29-31 the prior art failed to disclose or reasonably suggest an In TLP bonding layer on a top of the intermediate transient AgIn2 IMC layer, and an anti-oxidation AgIn2 IMC capping layer on a top of the In TLP bonding layer; performing an Ag-In bonding process on the first bonding structure and the second bonding structure, thereby converting the first bonding structure and the second bonding structure into a bonding joint including a sandwich bonding structure having a first Ag-In solid solution layer in contact with the semiconductor device, a second Ag-In solid solution layer in contact with the heat-spreading mount, and an Ag2In IMC layer sandwiched by the first Ag-In solid solution layer and the second Ag-In solid solution layer, such that the bonding joint joins the semiconductor device and the heat-spreading mount, and a thickness of the Ag2In IMC layer is larger than a thickness of the first Ag-In solid solution layer and larger than a thickness of the second Ag-In solid solution layer. 

5. 	Regarding Claims 6-24, the prior art failed to disclose or reasonably suggest forming performing an Ag-In bonding process on the first bonding structure and the second bonding structure, thereby converting the first bonding structure and the second bonding structure into a bonding joint including a sandwich bonding structure having a first Ag-In solid solution layer in contact with the semiconductor device, a second Ag-In solid solution layer in contact with the heat-spreading mount, and an Ag2In IMC layer sandwiched by the first Ag-In solid solution layer and the second Ag-In solid solution layer, such that the bonding joint joins the semiconductor device and the heat-spreading mount, and a thickness of the Ag2In IMC layer is larger than a thickness of the first Ag-In solid solution layer and larger than a thickness of the second Ag-In solid solution layer, wherein the step forming the multi-layer structure includes: forming an initial Ag TLP bonding layer on the top of the heat-spreading mount; after forming the initial Ag TLP bonding layer, forming an initial In TLP bonding layer on a top of the initial Ag TLP bonding layer, such that a portion of the initial Ag TLP bonding layer and a portion of the initial In TLP bonding layer react, thereby forming the intermediate transient AgIn2 IMC layer at an interface of the second Ag TLP bonding layer and the In TLP bonding layer; and forming an Ag anti-oxidation capping layer of on a top of the initial In TLP bonding layer such that another portion of the initial In TLP bonding layer and the Ag anti-oxidation capping layer react, thereby forming the anti-oxidation AgIn2 IMC capping layer. 
 6. 	Regarding Claim 28, the prior art failed to disclose or reasonably suggest performing an Ag-In bonding process on the first bonding structure and the second bonding structure, thereby converting the first bonding structure and the second bonding structure into a bonding joint including a sandwich bonding structure having a first Ag-In solid solution layer in contact with the semiconductor device, a second Ag-In solid solution layer in contact with the heat-spreading mount, and an Ag2In IMC layer sandwiched by the first Ag-In solid solution layer and the second Ag-In solid solution layer, such that the bonding joint joins the semiconductor device and the heat-spreading mount, and a thickness of the Ag2In IMC layer is larger than a thickness of the first Ag-In solid solution layer and larger than a thickness of the second Ag-In solid solution layer, further comprising maintaining a symmetrical temperature profile and gradient respectively from a top side of the semiconductor device and a bottom side of the heat-spreading mount to a center of the In TLP bonding layer during the Ag-In bonding process. 

Remarks:
The closest prior arts are Bae et al., (US 2005/0243106), and Zhamu et al., US 20140147648. However, none of the reference teaches or suggest the claimed invention, for instance “......thereby converting the first bonding structure and the second bonding structure into a bonding joint including a sandwich bonding structure having a first Ag-In solid solution layer in contact with the semiconductor device, a second Ag-In solid solution layer in contact with the heat-spreading mount, and an Ag2In IMC layer sandwiched by the first Ag-In solid solution layer and the second Ag-In solid solution layer, such that the bonding joint joins the semiconductor device and the heat-spreading mount, and a thickness of the Ag2In IMC layer is larger than a thickness of the first Ag-In solid solution layer and larger than a thickness of the second Ag-In solid solution layer, further comprising maintaining a symmetrical temperature profile and gradient respectively from a top side of the semiconductor device and a bottom side of the heat-spreading mount to a center of the In TLP bonding layer during the Ag-In bonding process, as recited in the claim.     
   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899